            Case 7:18-cv-08230-VB Document 11 Filed 11/02/18 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
RICHARD HARBUS,                                          Civ. Action No. 7:18-CV-8230-VLB

               Plaintiff,
                                                    DEFENDANT’S ANSWER
       -against-                                    TO COMPLAINT

EXCLUSIVE TESTING LABS INC.,

                  Defendant.                             JURY TRIAL DEMANDED
-------------------------------------------------------X



       Defendant Exclusive Testing Labs, Inc. (“Defendant”), by its attorneys, The Feldman

Law Group, P.C., files this Answer and Affirmative Defenses to Plaintiff’s Complaint (the

“COMPLAINT”) as follows:

                                           ANSWER

       Unless specifically admitted, Defendant denies each factual allegation set forth in the

COMPLAINT.

                                 NATURE OF THE ACTION

       1.      Defendant admits that Plaintiff purports to bring this action under the United

Sates Copyright Act and the Digital Millennium Copyright Act, denies the factual allegations

contained in Paragraph 1 of the COMPLAINT, and otherwise states that it contains conclusion of

law to which no response is required.

                               JURISDICATION AND VENUE

       2.      Defendant states that the allegations contained in Paragraph 2 of the

COMPLAINT constitute conclusions of law to which no response is required.




                                                1
            Case 7:18-cv-08230-VB Document 11 Filed 11/02/18 Page 2 of 8



       3.      Defendant admits that it maintains an office within this judicial district and

otherwise states that the allegations contained in Paragraph 3 of the COMPLAINT constitute

conclusions of law to which no response is required.

       4.      Defendant states that the allegations contained in Paragraph 4 of the

COMPLAINT constitute conclusions of law to which no response is required.

                                            PARTIES

       5.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 5 of the COMPLAINT.

       6.      Defendant admits the allegations contained in Paragraph 6 of the COMPLAINT,

except denies that it operates the “Website” referred to therein.

                                   STATEMENT OF FACTS

       A. Background and Plaintiff’s Ownership of the Photograph

       7.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 7 of the COMPLAINT.

       8.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 8 of the COMPLAINT.

       9.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 9 of the COMPLAINT.

       10.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 10 of the COMPLAINT.

       B. Defendant’s [alleged] Infringing Activities




                                                 2
          Case 7:18-cv-08230-VB Document 11 Filed 11/02/18 Page 3 of 8



       11.     Defendant denies the allegations contained in Paragraph 11 of the COMPLAINT,

except admits that an apparent printout from the “About Us” section of the Website dated

September 10, 2018 is annexed to the Complaint as Exhibit D.

       12.     In response to Paragraph 12 of the COMPLAINT, Defendant admits that it did not

obtain a written license from Plaintiff in connection with the Website, states that the allegations

contained therein constitute conclusions of law to which no response is required, and otherwise

denies the allegations contained in Paragraph 12 of the COMPLAINT.
                           FIRST CLAIM FOR RELIEF
                (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                              (17 U.S.C. §§ 106, 501)

       13.     In response to Paragraph 13 of the COMPLAINT, Defendant incorporates its

prior responses to Paragraphs 1 through 12 as if fully set forth herein.

       14.     In response to Paragraph 14 of the COMPLAINT, Defendant states that the

allegations contained therein constitute conclusions of law to which no response is required, and

otherwise denies the allegations contained in Paragraph 14 of the COMPLAINT.

       15.     In response to Paragraph 15 of the COMPLAINT, Defendant states that the

allegations contained therein constitute conclusions of law to which no response is required, and

otherwise denies the allegations contained in Paragraph 15 of the COMPLAINT.

       16.     In response to Paragraph 16 of the COMPLAINT, Defendant states that the

allegations contained therein constitute conclusions of law to which no response is required, and

otherwise denies the allegations contained in Paragraph 16 of the COMPLAINT.

       17.     In response to Paragraph 17 of the COMPLAINT, Defendant states that the

allegations contained therein constitute conclusions of law to which no response is required, and

otherwise denies the allegations contained in Paragraph 17 of the COMPLAINT.

                                SECOND CLAIM FOR RELIEF


                                                 3
           Case 7:18-cv-08230-VB Document 11 Filed 11/02/18 Page 4 of 8



      (INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT)
                            (17 U.S.C. § 1202)

       18.     In response to Paragraph 18 of the COMPLAINT, Defendant incorporates its

prior responses to Paragraphs 1 through 17 as if fully set forth herein.

       19.     Defendant denies the allegations contained in Paragraph 19 of the COMPLAINT.

       20.     Defendant denies allegations contained in Paragraph 20 of the COMPLAINT.

       21.     Defendant denies the allegations contained in Paragraph 21 of the COMPLAINT.

       22.     Defendant denies the allegations contained in Paragraph 22 of the COMPLAINT.

       23.     Defendant denies the allegations contained in Paragraph 23 of the COMPLAINT.

       24.     Defendant denies the allegations contained in Paragraph 24 of the COMPLAINT.

       25.     Defendant denies the allegations contained in Paragraph 25 of the COMPLAINT.



                                  AFFIRMATIVE DEFENSES

       Defendant denies that it is liable to Plaintiff on any of the claims alleged and denies that

Plaintiff is entitled to damages, statutory damages, equitable relief, attorneys’ fees, costs, pre-

judgment interest or to any relief whatsoever against Defendant, and state the following

Affirmative Defenses:



                               FIRST AFFIRMATIVE DEFENSE

       The COMPLAINT fails, in whole or in part, to state a claim against Defendant upon

which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by reason of the doctrine of fair use.




                                                  4
          Case 7:18-cv-08230-VB Document 11 Filed 11/02/18 Page 5 of 8



                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part because any alleged use of Plaintiff’s

photograph was de minimus.

                             FOURTH AFFIRMATIVE DEFENSE

       To the extent Plaintiff’s claims seek an award of statutory damages or attorneys’ fees,

they are barred by 17 U.S.C. § 412.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by reason of applicable statutes of

limitation, including, but not limited to, 17 U.S.C. § 507(b).

                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part because Defendants did not copy any

purported constituent original and protectable elements of the alleged work of Plaintiff.

                            SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part because the injuries, damages, or losses

alleged, if any exist, are the direct and proximate result of the acts or omissions of persons or

entities other than the Defendant.

                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part because it, though under an affirmative

duty to do so, failed and neglected to mitigate its alleged damages, if any, and cannot recover

against Defendant, whether as alleged or otherwise.

                              NINTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by the doctrine of laches.

                              TENTH AFFIRMATIVE DEFENSE




                                                 5
            Case 7:18-cv-08230-VB Document 11 Filed 11/02/18 Page 6 of 8



       Plaintiff’s claims are barred in whole or in part due to its acquiescence.

                            ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part due to the doctrines of waiver and/or

estoppel.

                             TWELFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part because Plaintiff’s photograph does not

contain any original expression allegedly copied by Defendant.

                            THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part because of Plaintiff’s unclean hands.

                        FOURTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part because Defendant has acted in good faith

and with innocent intent.

                            FIFTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part because Defendant did not knowingly or

willfully engage in any of the conduct alleged in the Complaint.

                            SIXTEENTH AFFIRMATIVE DEFENSE

       Defendant presently has insufficient knowledge or information on which to form a belief

as to whether it may have additional, as yet unstated, affirmative defenses available. Defendant

reserves the right to assert additional defenses in the event that discovery indicates that they

would be appropriate.

                    PRAYER FOR RELIEF AS TO THE COMPLAINT

       WHEREFORE, Defendant demands a jury trial and prays for judgment as follows:

       1.      That the COMPLAINT be dismissed with prejudice;




                                                 6
             Case 7:18-cv-08230-VB Document 11 Filed 11/02/18 Page 7 of 8




        2.      That Plaintiff take nothing by the COMPLAINT and that judgment be rendered in

favor of Defendant;

        3.      That Plaintiff be ordered to pay Defendant its attorneys’ fees and costs incurred in

defending this action; and,

        4.      That Defendant be awarded such other and further relief as the Court deems

necessary, just and proper.


                                DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Defendant demands a trial

by jury in this action, including all counts of the COMPLAINT, the Answer and Affirmative

Defenses, of all issues so triable.


Dated: November 2, 2018
       New York, NY
                                       FELDMAN LAW GROUP, P.C.


                                       By: /S/Jonathan J. Ross
                                       Jonathan J. Ross
                                       FELDMAN LAW GROUP, P.C.
                                       220 East 42nd Street, Suite 3304
                                       New York NY 10017
                                       Tel: 212-532-8585
                                       jross@feldman-law.com

                                       Attorneys for Defendant




                                                 7
          Case 7:18-cv-08230-VB Document 11 Filed 11/02/18 Page 8 of 8




                                CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing ANSWER AND

AFFIRMATIVE DEFENSES OF DEFENDANT TO THE COMPLAINT was served

through the Court’s ECF filing system upon counsel of record for all parties this 2nd day of

November 2018.



                                      /S/ Jonathan J. Ross
                                      Jonathan J. Ross




                                                8
